Citation Nr: 0508527	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  98-06 608	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for postoperative left 
foot pes cavus with plantar callosities, evaluated as 20 
percent disabling from November 21, 1996 to October 27, 2002, 
as 100 percent disabling from October 28, 2002 to December 
31, 2002, and as 20 percent disabling on and after January 1, 
2003.

2.  Entitlement to an increased rating for postoperative 
right foot pes cavus with plantar callosities, evaluated as 
20 percent disabling from November 21, 1996 to October 22, 
2001, as 100 percent disabling from October 23, 2001 to 
February 28, 2002, and as 20 percent disabling on and after 
March 1, 2002.

3.  Entitlement to payment by VA of attorney fees from past-
due benefits.


REPRESENTATION

Appellant represented by:	Christopher A. Glaser, 
Attorney
ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claim for a 
disability rating in excess of 30 percent for his service-
connected bilateral pes cavus disorder.  The veteran filed a 
timely appeal to this adverse determination.

When this matter was previously before the Board in October 
1999, the Board issued a decision affirming the RO's denial 
of an increased rating for the veteran's bilateral pes cavus 
disorder.  The veteran appealed this Board decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which, in an Order dated in June 2001, vacated and remanded 
the veteran's claim to the Board for additional action 
consistent with the Order.  The veteran's claim was again 
remanded by the Board to the RO in May 2003.

In June 2003, the RO issued a rating decision in which it 
rated the veteran's bilateral pes cavus disorder under a 
different rating code allowing for separate ratings for each 
part of a bilateral disability.  The RO then separated out 
the veteran's bilateral foot disability into separate 
service-connected left and right foot disorders, and granted 
a 20 percent rating for the veteran's left foot pes cavus and 
a 20 percent rating for his right foot pes cavus, each with a 
period of temporary total (100 percent) rating following 
surgery.  The combined disability rating for the veteran's 
feet was calculated as 40 percent, which constitutes an 
increase over the 30 percent rating for the veteran's 
bilateral foot disorder originally appealed by the veteran.  
The Board notes that in a claim for an increased rating, 
"the claimant will generally be presumed to be seeking the 
maximum available benefit allowed by law and regulation, and 
it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  There is nothing in the 
record to show that the veteran expressly stated that he was 
only seeking a 40 percent combined rating for his pes cavus 
disorder.  Further, there is no written withdrawal of this 
issue under 38 C.F.R. § 20.204 (2004).  Therefore, the issues 
of an increased rating for postoperative left foot pes cavus 
with plantar callosities and an increased rating for 
postoperative left foot pes cavus with plantar callosities 
remain in appellate status.
 
The Board also observes that as a result of this rating 
decision, the veteran was awarded past-due benefits.  In 
September 2003, the RO issued a decision granting the 
veteran's attorney entitlement to payment by VA of attorney 
fees from past-due benefits.  The veteran filed a timely 
appeal to this determination.  Thus, the issue of entitlement 
to payment by VA of attorney fees from past-due benefits has 
been added to the veteran's appeal since the time of the 
prior Board remand in May 2003.

The Board observes that following the death of the veteran on 
December [redacted], 2004, the veteran's widow sent a letter to VA 
dated January 25, 2005 indicating that the veteran was 
entitled to a payment of $518 for the month of December 2004, 
and requesting that she receive this payment as his widow.  
The claims file also contains an undated letter from VA to 
the veteran's widow advising her that the veteran was 
entitled to receive $518 for the month of December 2004, and 
that a new law allowed payment of the amount due a veteran 
for the month of his death to his widow.  The RO advised the 
veteran's widow that she was thus entitled to the $518 
payment.  However, the letter stated that the $518 payment 
had been returned.  Since this VA letter is undated, it is 
unclear whether this letter was sent prior to the January 25, 
2005 request from the veteran's widow or after.  As such, it 
is not clear whether this matter has already been resolved.  
Therefore, the issue of the veteran's widow's entitlement to 
payment of past-due benefits for the month of the veteran's 
death is hereby referred to the RO for appropriate action. 




FINDING OF FACT

On February 7, 2005 the Board was notified by the RO that the 
veteran died on December [redacted], 2004; accompanying this 
notification was a statement from the veteran's widow 
advising VA of the veteran's death, and a VA computer 
printout of official U. S. Social Security Administration 
data confirming the veteran's death on December [redacted], 2004.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2004).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2004).






ORDER

The appeal is dismissed.




		
STEVEN L. COHN 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


